            Case 3:19-cv-00836-M Document 1-1 Filed 04/03/19                  Page 1 of 1 PageID 8
                                    IPP International U.G. Declaration Exhibit A
                                     File Hashes for IP Address 76.204.244.110

ISP: AT&T U-verse
Physical Location: Fort Worth, TX



Hit Date UTC           File Hash                                            Title
12/23/2018 18:18:26    A71281103E015E83F629CD73806ADE220F15CD8A             Fashion Model Bikini Lesbians

12/09/2018 11:16:53    64543C72681411D76A22BA9D85DE003071FF53ED             Lingerie Birthday Surprise

12/05/2018 00:37:08    463F73D49530FC53A05A7D4AC405F14CDB3FF5C9             Watch Me Cum For You

11/11/2018 18:45:49    4C46F34F2008E346FCD584E5844F79213DEC44F5             Everybody Plays Three Ways

11/14/2017 21:35:07    AB2EFD6A4F586BE75346B5ACD568B6D94D9DD74C             Would You Fuck My Girlfriend

10/30/2017 07:39:30    D0DB2F51F34377746B69D85A8ABB4B19405640A5             Fit For A Fuck

07/02/2017 05:40:10    DDBAB366A23DE818C1DCD4F00C4BC42DFA6A49A0 Wet Perfection

07/02/2017 03:17:36    4F3B636AD5FF88A80F2D74935CD0093C61F427D3             Sweeter Than Wine

05/03/2017 02:08:22    E3B203419FB0600C8FEDA0E9A4EECBB9E77576D8             Want To Fuck My Wife

05/01/2017 04:13:21    A952933DC3E61D1B14DD7F439A8E35FF2C6DC5F4             New Year Bang

05/01/2017 04:12:45    9ACCD9F498769C3E61D1934C9237406ACF9D11DE             The Call Girl

04/16/2017 18:47:09    5CF74DDFF817F18342D01A1E88D2053BB766C91E             The Artiste


Total Statutory Claims Against Defendant: 12




                                                    EXHIBIT A
NTX12
